Case 20-10343-LSS Doc5013 Filed 05/25/21 Pagelof1

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

$24 Market Street

6th Floor

Wilmington, DE 19801

 

Dear Justice Silverstein:

We have been asked to write you concerning the abuse we suffered at the hands of our BSA leaders.
Having read several of the submitted letters, | gather that for most of my fellow claimants, the effects of
the actual abuse are far deeper and more lasting than is imaginable, and that is the real tragedy in this
case. In my case, the effects may have been more nuanced and less severe but no less long-lasting, and
certainly no less influential in the path my life has taken. Having endured several hazings during which

 

and, more significantly, with myself.

But the real concern we should be focusing on is responsibility, a responsibility that local councils are
failing to acknowledge and must be held accountable for, in allowing so many leaders around the
country to get away with acts like the ones explained above for so long, acts like the ones described in
the 87 other letters my fellow claimants have submitted to you. It is just unconscionable that people in
leadership positions would knowingly sweep such actions under the rug, actions like those I suffered
and worse, actions I was too embarrassed by, frightened of, and, at the time, completely unaware of the
role they would play in my development and social interactions in later life: multiple marriages,
friendships, interactions with my students over the years, family relationships, and even memories of
my own parents.

That grown men would knowingly look the other way, even keeping secret files of known sexual
abusers, without making these perpetrators face up to and be punished for their actions is the height of
irresponsibility. More than that, it’s criminal. In the seven years I was in Boy Scout i! never
saw or heard of anyone coming in to supervise, counsel, interview, oversee, or do any research on my
leader, IE | never heard anything from my own parents about any consequences
GR «2s being made to face for the ongoing abuse he was practicing. I can only assume that the
Indianhead Council leaders were uninformed, irresponsible, derelict in their duty to protect the
hundreds of young boys and young men they were responsible for, incapable of facing up to the
challenge of removing men like [from their positions — or all of the above.

They must certainly now be held completely accountable for the irreparable damage they have done to
thousands of men’s lives. Thank you.

Sincerely,

 
